IN THE SUPREIVIE COURT OF THE STATE OF DELAWARE

RRHC WILMINGTON, LLC, MIM . §

V, LP, CI-HPPEY STREET § No. 303, 2014
ASSOCIATES, AND COMMERCE §
ASSOCIATES, LP, §
§
Plaintiffs Below, » § Court Below—Superior Court
Appellants, § of the State of Delaware
§ in and for New Castle County
V. § CA. No. Nl3A—08-004 MJB
§
NEW CASTLE COUNTY OFFICE §
OF FINANCE AND NEW CASTLE §
COUNTY BOARD OF §
ASSESSMENT REVIEW, §
§
Defendants Below, §
Appellees. §

Submitted: January 28, 2015
Decided: January 29, 2015

Before HOLLAND, RIDGELY, and VAUGHN, Justices.
O. R D E R

This 29th day of January, 2015, the Court having considered this matter after
oral argument and on the briefs filed by the parties has determined that the ﬁnal
judgment of the Superior Court should be afﬁrmed on the basis of and for the
reasons assigned by the Superior Court in its opinion dated May 30, 2014.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court be, and the same hereby is, AFFIRMED.

BY THE COURT:

Justice